        Case 1:20-cv-08497-AT Document 31 Filed 08/31/21 Page 1 of 1




                                                                                   Matthew D. McGill
                                                                                   Direct: +1 202.887.3680
                                                                                   Fax: +1 202.530.9662
                                                                                   MMcGill@gibsondunn.com




August 31, 2021

Hon. Analisa Torres
Daniel Patrick Moynihan United States Courthouse
500 Pearl Street, Courtroom 15D
New York, NY 10007

Re:    Pharo Gaia Fund et al. v. The Bolivarian Republic of Venezuela, No. 20-cv-8497

Dear Judge Torres:

       Plaintiffs Pharo Gaia Fund, Ltd., Pharo Macro Fund, Ltd., and Pharo Trading Fund,
Ltd. (collectively, the “Funds”) respectfully submit this letter regarding the pending
application for default judgment. See Dkt. 23.

        On April 22, 2021, Enrique J. Sánchez Falcón, Special Attorney General of the
Bolivarian Republic of Venezuela (“Venezuela”), submitted a letter on behalf of Venezuela
representing that “at this moment, the National Assembly has not granted its authorization for
the Special Attorney General’s office to hire an external law firm to appear in this important
case.” Dkt. 28. Mr. Falcón further stated that the Republic “expect[s] to obtain such
authorization within the next 60 days,” and that “[a]s soon as the Special Attorney General’s
office is authorized to hire a law firm, the Republic will appear in this case.” Id.

        Over 130 days have now passed since Mr. Falcón made that representation, and
Venezuela has neither appeared nor offered any further information regarding its purported
efforts to obtain representation. At this time, there is no reason to believe that Venezuela
intends to appear and offer a defense in this case. The Funds respectfully submit that there is
no cause to further delay the entry of judgment in this matter.

Sincerely,

/s/ Matthew D. McGill

Matthew D. McGill
